Exhibit 10.7 Land Use and Leasing Agreement Individual A: Fujian Jintai Tourism Economic Development Area Administrative Council Address: #10, Wo Ping Pei Street, Tai Ning Province Legal Representative: Sheng, Fu Giang, Director Individual B: Fujian Jintai Tourism Industrial Development Co., ltd Address: Wo Chung Street, Tai Ning Province Legal Representative: Chen, MinHua, Chairman According to Article 16 of the “Fujian Tai-Ning Great Golden Lake Tourism Particular Approval of Business Agreement”, the two individuals agree to the following terms: Item 1 According to this agreement, Individual A agrees to lease the “Land-Use Right” to Individual B.Because the government’s own law which gives the administration the right to the social and public interest, the underground resources, hidden wealth andmunicipal utilities are not in the lease of this land use rights. Item 2 The territory for land use, location of ancestors’ site and cadastral pre-survey code are all listed in the attached appendix.When there is a need to useany ancestors sites, both individuals have to sign necessary documents and registration agreements with Fujian Jintai Tourism Economic Development Area Administrative Council. Item 3 The term for the land use of this agreement is 30 year, commencing August 21, 2001 and ending August 20, 2031. Item 4 The rent for the Land-Use Right of this agreement is listedon Article 22 of the“Fujian Tai Ning Great Golden Lake Tourism Particular Approval ofBusiness Agreement”. Item 5 During the period of this leasing agreement, if Individual B needs to make any Basic and structure changes of the leasing property, the individual has to get prior approval from Individual A.Individual B shall be in accordance with the law for land use and precede all necessary authorized procedure. Item 6 During the period of this leasing agreement, profits made on the land use right belongs to Individual B. Item 7 Upon expiration of this agreement, any substance on the land, disposal of buildings will be arranged according to Article 30 of the “Fujian Tai Ning Great Golden Lake Tourism Particular Approval ofBusiness Agreement”, provide all necessary documents and registration procedures. Item 8 Due to the management need of Individual A, there are instances to construct management and non-management facilities, Individual B shall give full supportto this activity.Use of the land will not be returned.Individual A confirmed that he will not engage in any commercial activities. Item 9 Upon signing of this agreement, both Individual A and Individual B shall submit necessary application to the County to lease the use of ancestors sites and complete all leasing agreements. Item 10 The conclusion of the contract, effectiveness, interpretation, and disputesettlement is applicable to the laws, laws and regulations and rules andregulations of the People’s Republic of China. In case of disputes, matters willbe handled according to thejurisdiction of the location of the property. Item 11 Any terms not listed in this leasing agreement, both parties can prepare a mutualsupplementary agreement.The supplementary agreement shall have the samefunctionand legality of the original agreement. Item 12 This leasing agreement has nine (9) copies.Both Individual A and Individual B,“Fujian Tai Ning Great Golden Lake Tourism Particular Approval ofBusiness Agreement” each concerned party, Tai Ning Province Land Use Administration and Tai Ning Province Notary Office each holds one (1) copy.The agreement shall be in effect upon the signing/stamp of both parties. Individual A: Fujian Jintai Tourism Economic Development Area Administrative Council Representative (signed by): Sheng, Fu Giang Individual B: Fujian Jintai Tourism Industrial Development Co., ltd Representative (signed by):Chen, MinHua Date: October 30, Signed at Tai Ning Province
